Title: From John Adams to Robert Morris, 6 November 1782
From: Adams, John
To: Morris, Robert


Sir
Paris Nov. 6. 1782

Captain Barney, arrived here, on the fifth Instant with the Letters you did me the Honour to write me on the 23. 25. 27 September and 7 of October.— Captain Barney Shall have all the Attention due to his Character and Recommendation.— Mr Paulus, has not asked the Kind of Assistance you mention in my name, I hope.— in all Such Cases I mean only an Introduction and to ask the Hospitality, which you delight to Shew to Strangers.
I have transmitted from the Hague my Accounts, Some time ago, which I presume have arrived before now.— I have not transmitted the Account of the Bills I accepted in Holland, having transmitted them from time to time to Dr Franklin who paid them, and will consequently transmit them as his Vouchers and in his accounts.— I will however transmit them, upon my Return to the Hague, if it is necessary, but there is nobody now there who can do it and I cannot do it here.
your Arrangement by which I was to draw upon Dr Franklin for my Salary, I Suppose was made, upon a Supposition that I had obtained no Money in Holland.— I cannot do this without an additional and unnecessary Commission, to the Drs Banker, and therefore would wish to recieve it from Messrs Willinks &c at Amsterdam. The Dr So far from having Cash to pay my Salary is calling upon me to pay the Interest of the French Loan of Ten Millions in Holland, and even to pay Bills you draw upon him.— I must however obey the Resolutions of Congress and have as little to do with Money as possible.
I am much obliged to you for the Copies of your Letters to Congress and to Dr Franklin. They are masterly Performances, and let us far into the State of our Affairs.— I have communicated them to the Marquis de la Fayette, and propose to consult with the Dr upon them immediately. I would return to Holland, and apply to the States if necessary: But I cannot rely upon any Influence of my own, nor what is much greater the Influence of our Cause, or the common Cause, enough to give you hopes of Success.— if you Suppose that my Loan of five Millions is full, you are mistaken. The Direction will inform you how much is obtained, not yet two Millions of guilders to be Sure. I fear not more than one and an half. There are so many Loans open, for France, Spain, England Russia and almost every other Power—for the States General the States of the Separate Provinces, the East and West India Companies, Several of which under the Warranty of the States, and these are pushed with such Art and Ardour, that I cannot promise you any Success. There is Scarcely a Guilder but what is promised before hand. France and Spain as well as England are so pressed for Money, that I know not what to hope for.
The King of G. Britain has acknowledged the Sovereignty of the United States, but whether any Thing more will follow from it, than a few Efforts to get Something to excuse the further Prosecution of the War, and to Silence Clamours I know not.— It is to me, very clear that the British Ministry do not intend to make a Peace with France Spain and Holland this Year, and America will not make a Separate Peace, if England would come to her Terms, which in my present Opinion the present Minister does not intend.— The Probability is, that he intends to evacuate New York, but whether to go against the French or Spaniards is the Question.— If the French and Spaniards permit them to evacuate New York, a good Riddance for Us, but they will do Mischief or at least give Trouble and cause great Expence.— France might have taken them all Prisoners, with the Utmost Certainty and Ease, but choose to go against Jamaica and Gibraltar, and met with the Success that every Man who knew those Places, and the Attachment of the English to them foresaw.
With great Esteem, I have the Honour to be
